DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 27-28 and 35-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected 1st-4th and 6th-15th aspects, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2022.
Claim Objections
Claims 21-26, 29-34, and 46-59 are objected to because of the following informalities:  
	Regarding Claims 21, 22, 29, 34, and 46, the word “atleast” should be “at least”.
	Regarding Claim 27, “from heat dissipation surface” should be “from a heat dissipation surface”. 
	 Regarding Claim 47, “basal metabolic index, workout data;” should be “basal metabolic index, and workout data;”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The above listed claims contain a substantial number of method and processing steps, but the Specification does not provide or discuss the algorithms/control methods used to perform said steps. From MPEP 2161.01: “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.” Therefore, Claims 47-59 are rejected for failing to meet the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 29, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 21, the phrase “a series of plurality of logic circuits” renders the claim indefinite. It is unclear in view of the Claims and the Specification if the claim means that there are multiple series of a plurality of logic circuits or if it is a single series containing a plurality of logic circuits. The Examiner will be moving forward with Examination with both interpretations meeting the Claim language.  Specifically a “series” already implies that there are a plurality/number/set/group of circuits in a row, it’s unclear what “plurality” adds to the limitation.  
Further regarding Claim 21, the phrase “biosafety circuit” renders the claim indefinite. It is unclear as to what structurally makes a circuit a biosafety circuit. The Applicant’s Specification provides guidance as to how a circuit can be used to make the circuit perform in a safer manner, but does not identify any structure as to how this occurs (i.e. usage of a controller, a specific type of circuit), other than the usage of an amplifier (see Applicant’s Specification Para. 0011). The Examiner will be moving forward with Examination interpreting that any controllable circuit is capable of being used as a biosafety circuit. 
Regarding Claim 23, the usage of the term “precisely” renders the Claims indefinite. It is unclear in light of the Claims or the Specification as to what constitutes “precisely” capturing a signal versus just capturing a signal. The Examiner is moving forward with Examination interpreting that any arrangement to capture the response signals is doing so as precisely as it can. 
Regarding Claim 29, the usage of the term “optimal” renders the Claims indefinite. It is unclear in light of the Claims or the Specification as to what constitutes an “optimal” distance, or what ranges of distances could fall under the “optimal” amount. 
Regarding Claim 32, Claim 32 recites the limitation "the buttons".  There is insufficient antecedent basis for this limitation in the claim, as it is unclear if this means all buttons or any combination of the ones listed. 
Regarding Claims 48-59, the claims are indefinite because they are directed toward an apparatus and a method. As method claims and apparatus claims require different interpretations in regards to art and definiteness, it is unclear to the Examiner how to interpret the claims as currently written.  See MPEP 2173.05(p)

Claims 21-59 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are replete with indefinite language (see rejections above). The structure which goes to make up the device must be clearly and positively specified (For example, Claim 1 recites a significant amount of intended use of components, but not the structure that allows the components to perform the functions). Any acronyms used must first be spelled out before the acronym is used (for example, BLE should first be identified as “Bluetooth Low Energy”. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Where there is great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject the claims on the basis of prior art (see MPEP 2173.06). The Examiner has included art below under the header “Pertinent Prior Art” that the Examiner feels is within the scope of the Claims as they currently stand.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 48-59 are rejected under 35 U.S.C. 101 because the claims are directed to more than one statutory category of invention. 
Regarding Claims 48-59, the Claims are directed to both a method and an apparatus. Therefore, the Claims are not patent eligible, and are rejected under U.S.C. 101. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20170181678 awarded to Newberry seems to contain a similar device with similar components compared to the Applicant’s device. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. to 5:00 p.m. PST M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792